DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 14 June 2021 have been fully considered but they are not persuasive. 
The amendments to claim 1 provide proper antecedent basis, as such the 112b rejections are withdrawn.
Regarding claim 1, Applicant argues that because “Grill already solves the problem identified by the Examiner as giving rise to the motivation to combine the references, a person of skill in the art would not combine these references” (see page 8 of Remarks).  However, the Examiner respectfully disagrees.  As noted by the Applicant, Grill teaches capturing a first image and a second image with different exposure times.  Kaplinsky improves Grill’s method of expanding dynamic range by focusing the second image capturing operation on saturated pixels and only reading out the saturated regions of interest (see figure steps 210-212).  By focusing the second exposure only on saturated pixels and only reading out the saturated pixels, the method disclosed by Grill can be improved such the dynamic range of a final image is be improved while reducing the amount of image data to be processed.  
In view of the foregoing, the Examiner is not persuaded that a person of ordinary skill in the art would not modify Grill in view of the teachings of Kaplinsky.  Therefore, claim 1 and its dependent claims stand rejected as set forth in the Final Rejection mailed 17 March 2021.
Applicant argues that claim 18 is allowable for reasons similar to those of claim 1 (see page 9 of Remarks).  In view of claim 1 standing rejected as discussed above, claim 18 and its dependent claims stand rejected for reasons similar to those of claim 1.
Regarding claim 2, Applicant argues that because the sample image by Grill is immobilized it would have not have been obvious to a person having ordinary skill in the art to modify Grill with the teachings of Savidge, since the readout method of Savidge is for correcting image artifacts in a high dynamic range image caused by motion in multiple exposure high-dynamic range imaging (see page 9 of Remarks).  However, the Examiner respectfully disagrees.  While the sample image by Grill is immobilized, paragraph 44 of Grill teaches that it is “possible for the interaction of the sample with the probes immobilized on the surface to change the activity of the chemiluminescence-catalyzing enzyme (reduction, amplification, e.g. enzyme inhibition assays) and for this change to be recorded as measuring signal”.  Because Grill teaches a situation in which the activity of the enzyme being image can change over time, it would have been obvious to a person having ordinary skill in the art to modify Grill in view of the teachings of Savidge in order to reduce any horizontal artifacts of this change due to the readout method.
In view of the foregoing, the Examiner is not persuaded that a person of skill in the art would not modify Grill in view of the teachings of Savidge.
In view of the foregoing, the prior art rejections in the final rejection mailed 17 March 2021 are maintained by the Examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238.  The examiner can normally be reached on Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696